Russell, J.
1. There /was no error in refusing to continue the case. The decision is controlled by the ruling of this court in Howard v. State, 7 Ga. App. 61 (65 S. E. 1076).
2. The circumstances were sufficient to authorize the inference that the defendant was betting as well as playing cards; and as the game in which the defendant was charged to have been engaged was not alleged to have been played in any particular manner or denominated by a specific name, the court was not required, in the absence of a request, to instruct the jury that they would have to be satisfied as to the particular kind of game the accused was playing, and the name of such game, before they would be authorized to convict.

Judgment affirmed.